CCA 20080132. Review granted on the following issues:
I. WHETHER THE GOVERNMENT’S LOSS OF A SENTENCING EXHIBIT RENDERED THE RECORD OF TRIAL INCOMPLETE UNDER ARTICLE 54, UCMJ, RESULTING IN A JURISDICTIONAL LIMITATION ON THE SENTENCE TO ONE NO GREATER THAN THAT WHICH COULD BE APPROVED FOR A NON-VERBATIM RECORD.
II. WHETHER APPELLANT WAIVED THE FAILURE TO PLEAD THE TERMINAL ELEMENT OF THE ARTICLE 134 OFFENSES BY HIS FAILURE TO RAISE THAT ISSUE AT THE SENTENCE REHEARING, AND IF NOT, WHETHER THOSE CHARGES SHOULD BE DIS*449MISSED BECAUSE THE GOVERNMENT FAILED TO PLEAD THE TERMINAL ELEMENT.
Briefs mil be filed under Rule 25.